Filed 7/31/14 Conservatorship of A.G. CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT

Conservatorship of Person of A.G.                                    H037966
                                                                    (Santa Clara County
                                                                     Super. Ct. No. MH035405)

                                                                                  ORDER
DONALD MOODY, as Public Guardian
etc.,

         Petitioner and Respondent,

v.

A.G.,

         Objector and Appellant.



         The above-captioned opinion, which was filed on July 11, 2014, is hereby
modified as follows:
         On page 3, the third sentence of the first paragraph of part II is modified to read:
Conservatee acknowledges this appeal may be “technically” moot but urges us to
exercise our discretion to reach the merits because “the issues raised in this appeal are
important and extend beyond the terminated conservatorship.”




                                                             1
      There is no change in the judgment.
      The petition for rehearing is denied.




                                         ____________________________________
                                         Grover, J.




____________________________
Premo, Acting P.J.




____________________________
Mihara, J.




                                              2
Filed 7/11/14 Conservatorship of Person of A.G. CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT

Conservatorship of Person of A.G.                                    H037966
                                                                    (Santa Clara County
                                                                     Super. Ct. No. MH035405)


DONALD MOODY, as Public Guardian
etc.,

         Petitioner and Respondent,

v.

A.G.,

         Objector and Appellant.


         Conservatee A.G. challenges the trial court’s reappointment of the Santa Clara
County Public Guardian (public guardian) as conservator of his person and estate under
the Lanterman-Petris-Short (LPS) Act (LPS Act). (Welf. & Inst. Code, § 5350 et seq.)1
For the reasons stated here, we will dismiss the appeal as moot.
                 I.         FACTUAL AND PROCEDURAL BACKGROUND
         Conservatee was charged in 2003 with several Penal Code violations due to an
incident in which he allegedly brandished a knife, threatened a neighbor with it, fled in
his mother’s car, and resisted arrest. The court suspended the criminal proceedings and


         1
             Unspecified statutory references are to the Welfare and Institutions Code.
committed conservatee to Napa State Hospital pursuant to Penal Code section 1370.
After three years there, hospital staff determined he could not be restored to competence
and returned him to the Santa Clara County Jail’s mental health unit.
       In conjunction with conservatee’s return to jail, the public guardian petitioned for
appointment of an LPS conservator. In support of the petition, the public guardian
submitted a report by a physician who examined conservatee, diagnosed him with
chronic schizophrenia, and recommended conservatorship. The report detailed the
following symptoms and behavior: paranoid delusions, psychosis, auditory
hallucinations, failure to cooperate with staff, threats to kill staff, and poor self-control.
The report concluded that conservatee would be unable to provide for food, clothing, or
shelter if released and therefore recommended finding conservatee gravely disabled
within the meaning of section 5008, subdivision (h)(1). After a hearing, the court found
conservatee was gravely disabled, appointed the public guardian as LPS conservator, and
committed conservatee to a mental health facility.
       Conservatee has remained in locked mental health facilities since 2006 and the
public guardian has filed annual petitions for reappointment under section 5361. The
petitions proceeded with little opposition from conservatee until April 2011. In
preparation for the required evidentiary hearing, the public guardian arranged for John
Chamberlain, M.D. to evaluate conservatee at conservatee’s mental health facility in
Santa Cruz. Conservatee refused to meet with Dr. Chamberlain on two occasions. The
public guardian did not seek a court order to compel conservatee to submit to an
examination.
       After conservatee’s refusal to meet with the public guardian’s expert, at a
November 2011 hearing the public guardian argued conservatee should not be afforded
an evidentiary hearing because he refused to submit to a psychiatric evaluation. The
court indicated it was inclined to forego an evidentiary hearing and rule based on the
petition and associated opinions from conservatee’s treating physicians. The court
continued the proceedings until December 2011 to allow the parties to brief the matter.
       At the continued hearing, counsel for conservatee argued that refusing to hold an
evidentiary hearing denied conservatee due process because it would alleviate the public
guardian of its duty to prove conservatee’s grave disability beyond a reasonable doubt
and would prevent conservatee from having the opportunity to attend the hearing and
testify. Counsel for the public guardian argued that the court should impose an “issue
sanction” such that conservatee would not be able to contest that he poses a substantial
risk of harm to others because of his mental illness. The court ultimately granted the
petition for reappointment on December 21, 2011 without holding an evidentiary hearing
“based on the evidentiary sanctions, failure to submit to the examination on two different
occasions.” In its order reappointing the public guardian as conservator, the trial court
found conservatee gravely disabled under both section 5008, subdivision (h)(1)(A) and
section 5008, subdivision (h)(1)(B).
                                II.       DISCUSSION
       Before oral argument, we invited the parties to submit supplemental briefing to
address whether this appeal is moot. The public guardian argues that the appeal is moot,
that exceptions to mootness do not apply, and requests that we dismiss the appeal.
Conservatee concedes this appeal is “technically” moot but urges us to exercise our
discretion to reach the merits because “the issues raised in this appeal are important and
extend beyond the terminated conservatorship.”
       “A case is moot when the decision of the reviewing court ‘can have no practical
impact or provide the parties effectual relief.’ [Citations.]” (MHC Operating Limited
Partnership v. City of San Jose (2003) 106 Cal. App. 4th 204, 214.) “When no effective
relief can be granted, an appeal is moot and will be dismissed.” (In re Jessica K. (2000)
79 Cal. App. 4th 1313, 1315.) “ ‘[A]lthough a case may originally present an existing
controversy, if before decision it has, through act of the parties or other cause, occurring
after the commencement of the action, lost that essential character it becomes a moot case
or question which will not be considered by the court [Citations].’ ” (Wilson v. L. A.
County Civil Service Com. (1952) 112 Cal. App. 2d 450, 453, quoting 1 C.J.S., Actions, §
17a, p. 1012.)
       “A conservator of the person, of the estate, or of the person and the estate may be
appointed for any person who is gravely disabled as a result of mental disorder or
impairment by chronic alcoholism.” (§ 5350.) Once an LPS Act conservatorship is
imposed, a conservator has extensive control over the activities and decisions of the
conservatee, often including the right to refuse or consent to medical treatments over the
objection of the conservatee. (§ 5357; see also § 5357, subds. (d), (e).) Given the
significant liberty deprivation, an LPS conservatorship terminates after one year,
although the conservator may petition the court for reappointment. (§ 5361.) Any
reappointment likewise expires after one year. (§ 5361.)
       Conservatee challenges the court’s December 2011 decision reappointing the
public guardian as his conservator. That conservatorship expired in December 2012 by
operation of law. (§ 5361.) While this case originally presented a live controversy, the
expiration of the challenged conservatorship eliminated our ability to provide effectual
relief to the parties, thereby rendering the appeal moot. (Wilson, supra, 112 Cal.App.2d
at p. 453.) Although we have discretion to retain jurisdiction and decide the merits of a
moot appeal, (Conservatorship of Susan T. (1994) 8 Cal. 4th 1005, 1011, fn. 5), we
decline to do so because we find the fact-intensive issues presented here do not meet the
standard of continuing importance and potential repetition evading review.
                            III.         DISPOSITION
      The appeal is dismissed as moot.
                                         ____________________________________
                                         Grover, J.




WE CONCUR:




____________________________
Premo, Acting P.J.




____________________________
Mihara, J.